ALLOWANCE
The amendment filed 6/08/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Penny Lowry (#57,186) on 6/15/2022.
The application has been amended as follows:
Claim 7 line 1: "An illumination apparatus according to claim 3" has  been changed to -- An illumination apparatus according to claim 1 --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 5-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an illumination apparatus, comprising: a plurality of LEDs, the plurality of LEDs being arranged in an LED array, wherein the LEDs of the plurality of LEDs are micro-LEDs; a catadioptric optical structure aligned with the LEDs of the plurality of LEDs to provide a directional light output distribution, the directional light output distribution being of light output from the LEDs of the plurality of LEDs; wherein the catadioptric optical structure comprises a plurality of catadioptric optical elements arranged in a catadioptric optical element array, each of the catadioptric optical elements of the plurality of catadioptric optical elements aligned in correspondence with a respective one or more of the LEDs of the plurality of LEDs, each of the LEDs of the plurality of LEDs being aligned with only a respective one of the catadioptric optical elements of the catadioptric optical structure; wherein each of the plurality of catadioptric optical elements comprises in at least one catadioptric cross-sectional plane through its optical axis: a first cross-sectional outer interface and a second cross-sectional outer interface facing the first cross-sectional outer interface; wherein the first and second cross-sectional outer interfaces each comprise curved interfaces comprising first and second outer interface regions; wherein the first and second cross-sectional outer interfaces extend from a first end of the catadioptric optical element to a second end of the catadioptric optical element, the second end of the catadioptric optical element facing the first end of the catadioptric element; wherein the distance between the first and second cross-sectional outer interfaces at the first end of the catadioptric optical element is less than the distance between the first and second cross-sectional outer interfaces at the second end of the catadioptric optical element; and at least one transparent inner interface arranged between the first and second ends and between the first and second outer interfaces; Page 2 of 8U.S. APPL. No. 16/962,116 ATTORNEY DOCKET No. 442001 wherein the catadioptric optical structure comprises: (i) a first transparent non-gaseous material with a first refractive index arranged between the first and second cross-sectional outer interfaces and the at least one transparent inner interface and between the first and second end of each of the catadioptric optical elements; (ii) a second transparent non-gaseous material with a second refractive index lower than the first refractive index arranged between a respective aligned LED and the transparent inner interface of each of the catadioptric optical elements; (iii) a third transparent non-gaseous material with a third refractive index lower than the first refractive index arranged between the first cross-sectional outer interface of a first catadioptric optical element and the second cross-sectional outer interface of an adjacent catadioptric optical element of the plurality of catadioptric optical elements and between the first and second end of each of the catadioptric optical elements; wherein the tilt angle with respect to the optical axis of an  interface normal of each of the first and second cross-sectional outer interfaces varies continuously with the distance from the first end towards the second end; and a  derivative of the tilt angle with respect to distance from the optical axis has a discontinuity at a  boundary between the respective first and second outer interface regions of the first and second cross-sectional outer interfaces, wherein principal light output rays from the respective aligned LEDs are provided at the first end and at the optical axis of the respective catadioptric optical element, are transmitted through an inner interface, and are incident on a cross-sectional outer interface, each principal light ray having an angle of incidence at the curved cross-sectional outer interface; wherein a derivative of a difference between an angle of incidence of each principal light ray and a critical angle at the first and second outer interfaces with respect to distance from the optical axis has a discontinuity at the boundary between the first and second outer interface regions; and wherein the difference between the angle of incidence of each principal light ray and the critical angle is a constant across the first outer interface region and the difference between the angle of incidence of each principal light ray and the critical angle monotonically increases across the second outer interface region as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moghal et al. (US 8,794,792), Smith (US 2013/0235580), Zhang et al. (US 2014/0299897), and Smith et al. (US 2018/0135831) disclose a similar illumination apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHENG SONG/Primary Examiner, Art Unit 2875